Citation Nr: 1127280	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in December 2009.  


FINDING OF FACT

In June 2011, prior to the promulgation of a decision, the Veteran's representative withdrew his appeal pertaining to the claim of entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, regarding the claim of entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In June 2011, the Veteran's representative notified the Board that although the Board had remanded the issue of service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, in its December 2009 decision, the RO had granted that claim in a decision not previously of record and dated earlier in January 2009.  The representative concluded that "[a]s such, the matter is no longer before the Board; there remain no other issues on appeal."  As this withdrawal has been reduced to writing, there are no allegations of errors of fact or law that remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, is dismissed.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


